 135316 NLRB No. 16ISRATEX, INC.1In its exceptions, the Respondent contends that, because of theautomatic stay provision of the Bankruptcy Act (11 U.S.C. §362(a)),

the judge erred in affirmatively ordering it to remit the contributions
it owes to the Union's welfare fund for September and October
1993. There is no merit to that contention. As the judge found, it
is well settled that Board proceedings fall within the exception to the
automatic stay provision for proceedings by a governmental unit to
enforce its police or regulatory powers, 11 U.S.C. §362(b)(4). (That

provision was not affected by the 1994 amendments to the Bank-
ruptcy Act, P.L. 103-394.) See R.T. Jones Lumber Co
., 313 NLRB726, 727±728 (1994); NLRB v. 15th Avenue Iron Works, Inc., 964F.2d 1336, 1337 (2d Cir. 1992); NLRB v. Continental Hagen Corp.,932 F.2d 828, 832±834 (9th Cir. 1991). Moreover, the Board has the
authority under Sec. 362(b)(4) to process an unfair labor practice
case to final disposition, including the determination of amountsowing as a result of the unlawful actions, even though collection of
those sums requires a separate application to the bankruptcy court.
R.T. Jones
, supra at 728; 15th Avenue Iron Works, supra at 1337;Continental Hagen, supra at 834±835.2We shall amend the judge's third conclusion of law to state thatthe Union was the bargaining representative of the unit employees
only through about October 28, 1993, as alleged in the complaint.3We shall modify the judge's recommended remedy and Order toprovide that the employees be made whole with interest as set forth
in New Horizons for the Retarded, 283 NLRB 1173 (1987), andmodify his recommended remedy to provide that interest, if any, due
the welfare fund be computed as set forth in Merryweather OpticalCo., 240 NLRB 1213, 1216 fn. 7 (1979).Isratex, Inc. and Isratex, Inc., Debtor-in-Possessionand United Production Workers Union, Local17-18. Case 29±CA±17847January 26, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEOn November 9, 1994, Administrative Law JudgeJoel P. Biblowitz issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order asmodified.3AMENDEDCONCLUSIONOF
LAW``3. At all material times until about October 28,1993, the Union was the collective-bargaining rep-
resentative of the Respondent's employees in the fol-
lowing appropriate unit within the meaning of Section
9(b) of the Act:``All employees employed by Respondent, exclud-ing guards, professional employees and super-
visors as defined in the Act.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Isratex, Inc. and Isratex, Inc., Debtor-in-Possession,
Brooklyn, New York, its officers, agents, successors,
and assigns, shall take the action set forth in the Order
as modified.1. Substitute the following for paragraph 2(c).
``(c) Reimburse any employee, with interest, forlosses or extra expenses the employee incurred due to
the Respondent's failure to make these payments to the
Welfare Fund.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with United Produc-tion Workers Union, Local 17-18 (the Union) by fail-
ing and refusing to make the welfare fund contribu-
tions and the monthly remittance reports as required by
our contract with the Union.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
remit to the Union's welfare fund the con-tributions that we should have made for the months of
September and October 1993, together with the remit-
tance reports, as set forth in our contract with the
Union.WEWILL
reimburse any of our employees, with in-terest, who suffered any losses or incurred extra ex-
penses due to our failure to make the welfare fund
payments in September and October 1993.ISRATEX, INC. ANDISRATEX, INC.,DEBTOR-IN-POSSESSIONDiane Lee, Esq., for the General Counsel.Steven B. Horowitz, Esq. (Horowitz & Pollack, P.C.), for theRespondent.DECISIONSTATEMENTOFTHE
CASEJOELP. BIBLOWITZ, Administrative Law Judge. This casewas heard by me in Brooklyn, New York, on October 6,
1994. The complaint, which issued on January 12, 1994, and 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Unless indicated otherwise, all dates referred to relate to the year1993.2Actually, the breakdown in these monthly dues reports is bymonth, not week.was based upon an unfair labor practice charge filed on No-vember 22, 1993,1by United Production Workers Union,Local 17-18 (the Union) alleges that Isratex, Inc. and Isratex,
Inc., Debtor-in-Possession (Respondent) violated Section
8(a)(1) and (5) of the Act by unilaterally failing and refusing
to remit monthly contributions and make monthly remittance
reports to the United Production Workers Union, Local 17-
18 Welfare Fund (the Welfare Fund) on behalf of its unit
employees for the months of September and October, despite
the fact that its contract with the Union provides for these
payments and reports.FINDINGSOF
FACTI. JURISDICTIONRespondent, a New York corporation with its principal of-fice in Brooklyn, New York, has been engaged in the manu-
facture and nonretail distribution of military uniforms and
other garments. Since on about May 10, 1994, Respondent
Debtor-in-Possession has been the debtor-in-possession of
Respondent's operation. During the past year Respondent
sold and shipped from its Brooklyn facility products, goods,
and materials valued in excess of $50,000 directly to points
outside the State of New York. During the same period, Re-
spondent sold and distributed military uniforms and other
garments valued in excess of $50,000 to the United States
Government. Respondent admits, and I find, that it has been
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.II. LABORORGANIZATIONSTATUS
Respondent admits, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III. FACTSANDANALYSIS
Respondent has been party to a number of contracts withthe Union through the Williamsburgh Trade Association (the
Association) of which Respondent was a member during the
relevant periods. The most recent contract was effective for
the period April 1, 1991, through March 31, 1994. This con-
tract provides, inter alia, that Respondent shall contribute to
the Welfare Fund the amount of $6 a week for each unit em-
ployee who worked any time during the week. It further pro-
vides: ``Every employer shall prepare and submit to the
Fund, together with its contributions, a remittance report set-
ting forth the names and social security numbers of those
employees for whom it is making contributions.'' These pay-
ments are due to be received by the Welfare Fund on the
10th day of the month following the month for which the
contributions are paid. Douglas Isaacson, president of the
Union and chairman and trustee of the Welfare Fund, testi-
fied that the Respondent did not submit remittance reports or
any contributions for the months of September or October.
By letter dated November 12, Isaacson wrote to Respondent
advising it that it was in arrears for the Welfare Fund con-
tributions for September and October, but received no re-
sponse. Counsel for Respondent stated that he does not dis-
pute the fact that Respondent failed to make the paymentsfor these months. His defense is that since Respondent hasfiled for bankruptcy, there is an automatic stay pursuant to
the bankruptcy code and therefor ``it is inappropriate for this
tribunal to move forward.'' In this regard, he argues that the
Board does not have exclusive jurisdiction in this type of
matter; the Welfare Fund could have gone to arbitration or
the courts to collect the amount due, but these actions would
have been barred by the stay of the bankruptcy filing. Why,
he argues, should it be different if the Welfare Fund goes to
the Board to collect?Financial inability to pay contractually required paymentsis not a defense to an 8(a)(1) and (5) violation. NickRobilotto, Inc., 292 NLRB 1279 (1989); DFV Electric Corp.,306 NLRB 24 (1992). As regards Respondent's defense here-
in, in Phoenix Co., 274 NLRB 995 (1984), the complaint al-leged that the employer violated Section 8(a)(1) and (5) of
the Act by ceasing to transmit to the union dues that it had
deducted from its employees' paychecks, by reducing the
employees' pay below the rate provided in the contract, and
by refusing to provide relevant information to the union. The
employer admitted these allegations, but defended that be-
cause it had filed bankruptcy, the Board proceeding had to
be stayed by the provisions of the bankruptcy code. The
Board disagreed: ``It is well settled that the institution of
bankruptcy proceedings does not deprive the Board of juris-
diction or authority to entertain and process an unfair labor
practice case to its final disposition. Board proceedings fall
within the exception to the automatic stay provision for pro-
ceedings by a governmental unit to enforce its policy or reg-
ulatory powers.'' (Citations omitted.) I therefore find that the
Board is not stayed from proceeding with this matter because
the Respondent filed for bankruptcy on about May 10, 1994.Respondent was a party to the contract with the Unionthrough its membership in the Association. The contract re-
quired Respondent to make monthly contributions to the
Welfare Fund together with a monthly remittance report by
the 10th day of the following month. Respondent failed to
make the contributions for September and October and failed
to provide the Union with remittance reports for these
months as well. By unilaterally failing to observe the terms
of its contract, Respondent violated Section 8(a)(1) and (5)
of the Act.In her brief, counsel for General Counsel requests that, inaddition to finding a violation herein, I make a finding of the
amount due to the Union, thereby obviating any need for a
supplemental hearing. At the hearing, counsel for General
Counsel moved into evidence monthly union dues deduction
reports for the months of September and October. These re-
ports name the employees who were employed by Respond-
ent during these months, together with dues deducted for
each. Isaacson testified that, based on these reports, he could
calculate the amount that Respondent owed the Welfare Fund
for the months of September and October.2After the receiptof these documents, I told counsel for General Counsel that
these documents would be more appropriate for a supple-
mental hearing, and asked her whether she was asking me
to make a finding on the amount due to the Welfare Fund,
in addition to whether there was a violation of the Act. She
responded: ``That's not part of the hearing.'' A moment 137ISRATEX, INC.3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.later, I again asked counsel for General Counsel: ``Do youwish me to also make a finding as to the amount owed?''
She answered no. Another moment later I asked: ``you are
not asking me to come up with an amount certain that is
owed, is that correct?'' She responded: ``That's correct.''
Then a moment later, she said: ``Counsel for the General
Counsel is not objecting to your making findings on the
exact amount owed. If that is the case then we canÐwe
don't have to have another trial.'' Counsel for Respondent
did object to my making any finding on the amount owed
to the Welfare Fund.It is tempting to make a finding of the amount due fromRespondent to the Welfare Fund for the months of Septem-
ber and October to save the parties and the Board the time
and expense of litigating this matter at a supplemental hear-
ing. It is clear, however, that I cannot make such a finding
at this time. Respondent did not consent to my making such
a finding, and the issue was not fully litigated. After the re-
ceipt of the monthly dues deduction reports for September
and October, and after General Counsel informed me that she
did not want me to make a finding on the amount owed, I
asked her for the relevance of this report. She responded that
it was relevant to establish that there were employees em-
ployed by Respondent during this period, and I said that I
would receive it for that purpose, not for the number of em-
ployees. Even if I had received the report for all purposes,
I would not be able to determine the amount owed to the
Welfare Fund because the report lists dues paying employees
by month, and Welfare Fund contributions are computed at
a weekly rate. It may be that some employees worked some,
but not all weeks during this period.Counsel for General Counsel alleges in her brief that theBoard's Rules and Regulations permit consolidation of com-
pliance and unfair labor practice proceedings where the
issues are relatively simple and consolidation would not con-
fuse, impede, or unduly prolong the hearing. Section
102.54(b) of the Board's Rules and Regulations states:Whenever the Regional Director deems it necessary inorder to effectuate the purposes and policies of the Act
or to avoid unnecessary costs or delay, the Regional Di-
rector may consolidate with a complaint and notice of
hearing issued pursuant to Section 102.15 a compliance
specification based on that complaint. After the opening
of the hearing, consolidation shall be subject to the ap-
proval of the Board or the administrative law judge, as
appropriate.The Regional Director did not consolidate these matters priorto the opening of the hearing. Although it may have been
relatively simple to litigate the amount due herein, that also
was not done. It is therefore inappropriate for me to make
a finding as to the amount due to the Welfare Fund.CONCLUSIONSOF
LAW1. The Respondent, Isratex, Inc. and Isratex, Inc., Debtor-in-Possession, has been an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.2. The Union has been a labor organization within themeaning of Section 2(5) of the Act.3. Since on or about 1991, the Union has been the collec-tive-bargaining representative of Respondent's employees inthe following appropriate unit within the meaning of Section9(b) of the Act:All employees employed by Respondent, excludingguards, professional employees and supervisors as de-
fined in the Act.4. By failing to pay to the Welfare Fund the amounts duefor the months of September and October 1993, and by fail-
ing to submit remittance reports for these months, Respond-
ent violated Section 8(a)(1) and (5) of the Act.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it cease and de-
sist therefrom and take certain affirmative action designed to
effectuate the Act. In this regard, I shall recommend that Re-
spondent be ordered to reimburse the Welfare Fund for the
amounts that it failed to pay for the months of September
and October 1993, and to submit remittance reports for these
months as well. I shall also recommend that Respondent be
ordered to make whole any employee for any losses or ex-
penses they incurred due to Respondent's unilateral cessation
of payments to the Welfare Fund. Stone Boat Yard, 264NLRB 981 (1982). Counsel for General Counsel, in her
brief, also asks that Respondent be ordered to mail executed
copies of the notice to employees to all bargaining unit em-
ployees employed by the Respondent since October 1993 to
their home addresses and to provide these home addresses to
the Regional Director, citing GHR Energy Corp., 294 NLRB1011 (1989). That case involved numerous 8(a)(1), (3), and
(5) violations while the instant matter involves the failure to
pay 2 months' contributions to the Welfare Fund, apparently
not due to union animus, but rather, the lack of money. Al-
though I agree with counsel for General Counsel that it is
important for Respondent's employees to be aware of this
determination, especially if they had extra expenses due to
Respondent's violations, I do not believe that this remedy is
appropriate herein. Rather, the Union has the names and ad-
dresses of its members, and it can notify them of this situa-
tion.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Isratex, Inc. and Isratex, Inc., Debtor-in-Possession, Brooklyn, New York, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to bargain with the Union by uni-laterally failing to make the welfare fund payments to the
Union for September and October 1993, and to submit ac-
companying remittance reports, as provided in its contract.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rights
guaranteed them by Section 7 of the Act. 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Pay to the Welfare Fund the payments that were duefor the months of September and October 1993, together
with the remittance reports, as set forth in its contract with
the Union, an amount to be determined in a supplemental
hearing, absent agreement by the parties.(b) Preserve and, on request, make available to the Boardor its agents for examination or copying all records and doc-
uments necessary to analyze and determine the amount owed
to the Welfare Fund for the months of September and Octo-
ber 1993.(c) Reimburse any employee for losses or extra expensesthe employee incurred due to Respondent's failure to make
these payments to the Welfare Fund.(d) Post at its office in Brooklyn, New York, copies of theattached notice marked ``Appendix.''4Copies of the notice,on forms provided by the Regional Director for Region 29,
after being signed by Respondent's authorized representative,
shall be posted by Respondent immediately upon receipt and
shall be maintained for 60 consecutive days in conspicuous
places, including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by Re-
spondent to ensure that the notices are not altered, defaced,
or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent has taken
to comply.